DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 7 of the remarks, “Yamaguchi fails to teach, disclose, or suggest “wherein the light-emission control unit causes a spontaneous light-emitting element in the light-emitting unit to emit light at a predetermined cycle in each of a pause period in which the image data is not transferred to the display panel and a non-pause period in which the image data is transferred to the display panel,” as recited by amended independent claim 1.”
However, Nishikawa et al. (Pub. No.: US 2017/0186373) discloses changes in the voltages of a data line Sj and a monitoring line Mj during the pause period to include a current measurement period, which the source driver 14 applies measurement voltages to the data lines S1 to Sm, measures currents outputted to the monitoring lines M1 to Mm from m pixel circuits 18, and applies m data voltages to the data lines S1 to Sm and the source driver 14 does not drive the data line Sj in a period other than the current measurement period in the pause period (see paragraphs [0275] and [0276], Fig. 11. Nishikawa further discloses during video signal period, the scanning line drive circuit 13 controls the voltage of a scanning line Gi to a 
Therefore, the examiner maintains the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (Pat. No.: US 6,570,671) in view of Nishikawa et al. (Pub. No.: US 2017/0186373).
Consider claim 1, Yamaguchi discloses a display control device for controlling a display panel that includes a light-emitting unit and that displays image data, the display control device (col. 6, lines 19-23, image forming apparatus) comprising:
a light-emission control unit (Fig. 5, light emission duty control unit 502) that controls a light- emission timing of the light-emitting unit (col. 7, line 66 – col. 8, line 2, light emission duty control unit 502 generates a light emission timing control ϕ1, and the LED arrays 310 to 313 emit light when the light emission timing signal ϕ1 is at the low level state);

Nishikawa discloses wherein the light-emission control unit causes a spontaneous light-emitting element in the light-emitting unit (paragraph [0001], organic EL elements) to emit light at a predetermined cycle in each of a pause period in which the image data is not transferred to the display panel (paragraphs [0275] and [0276], Fig. 11, pause period to include a current measurement period, which the source driver 14 applies measurement voltages to the data lines S1 to Sm, measures currents outputted to the monitoring lines M1 to Mm from m pixel circuits 18, and applies m data voltages to the data lines S1 to Sm and the source driver 14 does not drive the data line Sj in a period other than the current measurement period in the pause period) and a non-pause period in which the image data is transferred to the display (paragraph [0272], during video signal period, the scanning line drive circuit 13 controls the voltage of a scanning line Gi to a high level, and the source driver 14 applies m data voltages to the data lines S1 to Sm).
Therefore, in order to provide a display device capable of performing measurement of the amount current in a pixel circuit for obtaining a characteristic of a circuit element, while preventing a reduction in the image quality of a display image, using simple circuits, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Nishikawa wherein the light-emission control unit causes a spontaneous light-emitting element in the light-emitting unit to emit light at a predetermined cycle in each of a pause period in which the image data is not transferred to the display panel and 
Consider claim 2, the combination of Yamaguchi and Nishikawa discloses an image-data update control unit (Fig. 5, image data update control unit 501) that controls an update timing of the image data independently from the control of the light-emission timing (col. 7, lines 9 – col. 15, selector 512 receives a count D of a 3-bit counter 513 for the main scanning synchronization signal SYNCN and col. 7, lines 22-24, timing of data reading from the RAM's 509, 510 is maintained constant regardless of the process speed).
wherein the light-emission control unit causes the light-emitting unit in the display panel to emit light at a timing at which the image-data update control unit does not update the image data (col. 7, lines 25-29, dispensing with the data updating for each line by the main scanning synchronization signal HSYNCN even when the process speed is reduced to the 1/2 or 1/4 speed and col. 8, lines 48-50, light emission time or the exposure amount is in proportion to the process speed).
Consider claim 3, the combination of Yamaguchi and Nishikawa discloses wherein the light-emission control unit causes the light-emitting unit in the display panel to emit light at a predetermined cycle (col. 8, lines 2-5, timing of the light emission timing signal ϕ1 is set in plural levels by the registers 520 to 523, and a selector 527 selects one of such plural settings according to the process speed).
Consider claims 4 and 5, the combination of Yamaguchi and Nishikawa discloses an image-data update control unit (Fig. 5, image data update control unit 501) that controls an update timing of the image data independently from the control of the light-emission timing (col. 7, lines 9 – col. 15, selector 512 receives a count D of a 3-bit counter 513 for the main scanning synchronization signal SYNCN and col. 7, lines 22-24, timing of data reading from the RAM's 509, 510 is maintained constant regardless of the process speed).
an image-data update determining unit that determines whether or not there is an update in externally supplied image data in each pre-set image update period (col. 6, lines 61-66, serial image data outputted from one of the delay units 302 to 305 shown in FIG. 3 are supplied to an output switching unit 508, which executes switching by an update timing signal from a selector 512),
wherein the image-data update control unit comprises a first frame-rate setting unit that sets a frame rate in accordance with a determination result of the image-data update determining unit to cause the display panel to perform image display through switching between at least two types of frame rate (col. 7, lines 9-15, selector 512 receives a count D of a 3-bit counter 513 and a set value of a speed setting register 529, and generates the update timing signal for determining the timing of switching of the output switching unit 508 and the selector 511).
Consider claim 10, Yamaguchi discloses a display control method that controls a display panel, the display panel comprising a light emitting unit and displaying image data (col. 6, line thru col. 7, line 7, Fig. 3, image data supplied to LED drive units), the display control method (col. 7, lines 15-19, speed setting register 529 is composed of a 2-bit register, having "0" for the standard speed, "01" for the 1/2 speed and "10" for the 1/4 speed) comprising:
a frame-rate setting process of setting a frame rate in accordance with a determination result of the image-data update determining process (col. 7, lines 9-15, selector 512 receives a count D of a 3-bit counter 513 and a set value of a speed setting register 529, and generates the update timing signal for determining the timing of switching of the output switching unit 508 and the selector 511).

Nishikawa discloses wherein the light-emission control unit causes a spontaneous light-emitting element in the light-emitting unit (paragraph [0001], organic EL elements) to emit light at a predetermined cycle in each of a pause period in which the image data is not transferred to the display panel (paragraphs [0275] and [0276], Fig. 11, pause period to include a current measurement period, which the source driver 14 applies measurement voltages to the data lines S1 to Sm, measures currents outputted to the monitoring lines M1 to Mm from m pixel circuits 18, and applies m data voltages to the data lines S1 to Sm and the source driver 14 does not drive the data line Sj in a period other than the current measurement period in the pause period) and a non-pause period in which the image data is transferred to the display (paragraph [0272], during video signal period, the scanning line drive circuit 13 controls the voltage of a scanning line Gi to a high level, and the source driver 14 applies m data voltages to the data lines S1 to Sm).
Therefore, in order to provide a display device capable of performing measurement of the amount current in a pixel circuit for obtaining a characteristic of a circuit element, while preventing a reduction in the image quality of a display image, using simple circuits, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Nishikawa wherein the light-emission control unit causes a spontaneous light-emitting element in the light-emitting unit to emit light at a predetermined cycle in each of a pause period in which the image data is not transferred to the display panel and 
Consider claim 11, the combination of Yamaguchi and Nishikawa discloses a computer-readable non-transitory recording medium storing therein a display control program for causing a computer to function as the display control device according to Claim 1 (col. 3, lines 21-27, Fig. 1, image process unit 112),
wherein the display control program causes the computer to function as the light-emission control unit (Fig. 5, light emission duty control unit 502) and the image-data update control unit (Fig. 5, image data update control unit 501).
Consider claim 12, the combination of Yamaguchi and Nishikawa discloses wherein the light-emission control unit causes the light-emitting unit in the display panel to emit light at a predetermined cycle (col. 8, lines 2-5, timing of the light emission timing signal ϕ1 is set in plural levels by the registers 520 to 523, and a selector 527 selects one of such plural settings according to the process speed).
Consider claims 13, 14 and 15, the combination of Yamaguchi and Nishikawa discloses an image-data update determining unit that determines whether or not there is an update in externally supplied image data in each pre-set image update period (col. 6, lines 61-66, serial image data outputted from one of the delay units 302 to 305 shown in FIG. 3 are supplied to an output switching unit 508, which executes switching by an update timing signal from a selector 512),
wherein the image-data update control unit comprises a first frame-rate setting unit that sets a frame rate in accordance with a determination result of the image-data update determining unit to cause the display panel to perform image display through switching between at least two (col. 7, lines 9-15, selector 512 receives a count D of a 3-bit counter 513 and a set value of a speed setting register 529, and generates the update timing signal for determining the timing of switching of the output switching unit 508 and the selector 511).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose each and every limitation of the claims 6-9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627